DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, 8-12 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The claim requires that different “types” of main and auxiliary material are used, but there is no
The claims require different “types” of main and auxiliary materials, but there is no indication as to what a “type” of material is or what would make one material different in “type” than another.  The claim further requires that the main materials “include characteristic materials, which indicate colors and properties of the 3D object”, but this does not clarify what the types are.  Furthermore, it is not clear what “characteristic materials” are – the description that they indicate colors and properties does not further define the materials, particularly wherein it is not clear how the materials would “indicate” the colors and properties.
Regarding claims 8-12, the claims depend from claim 7 which has been cancelled, but will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Windau (WO2015026847).
Matsumoto teaches forming a mixed material 3D object comprising:
- obtaining layer print data – the data is considered to meet the requirements of structural and non-structural data as described particularly in [0050-52] wherein color and material properties are discussed,
- forming based on the layer print data, a layer print product by using No types of main materials and N2 types of auxiliary materials,
- as per Matsumoto each pixel is formed by applying more than one droplet to a given pixel [0052] – therefore this is a “main material” as claimed.
	The claim includes wherein N2 = 0, so only a main material is required.
	In any case, however, Matsumoto teaches applying several droplets in a single pixel wherein the droplets are materials of different refractive index [0049] – as such, one material would be operably considered a main material and a different material with a different refractive index either a different “type” of main or auxiliary material.  
	In regard to the number of plurality of ink drops ejected for each pixel equals each other, Matsumoto teaches that “the process may include the step of varying the number of pixel drops” wherein the number of droplets applied to each location is varied [0048] – as such, Matsumoto more broadly teaches that it is operable to include the same number of droplets per pixel (or to vary the number of drops per pixel).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the same number of drops per pixel as Matsumoto teaches that it is effective to form an object doing the same.  Further, the motivation of changing the number of 
It is noted that the limitation that “the auxiliary materials include one or more of a white material and a transparent material” is not particularly limiting as the clause does not prevent other materials from being considered auxiliary materials.
The main materials include characteristic materials wherein such materials are not particularly limited.  
As Matsumoto teaches forming a plurality of layers and forming the 3D object by stacking layers the limitations are met.
	In regard specifically to layering the target object, Matsumoto does not expressly teach the same, but Windau teaches that it is known to use a layering method to generate data which controls a 3D build process (p1, lines 10-15).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the layering technique of Windau to generate the data for the build of Matsumoto as the technique is well known and useful for computer control of a 3D build process.  
	Regarding claims 4-6, as per Matsumoto at least one ink drop of main and/or auxiliary materials is deposited for each pixel, wherein there is no required distinction between the main and auxiliary materials, the limitations of claims 5 and 6 are also met wherein the main and auxiliary materials have different refractive indexes.
	Regarding claim 8, as per above, Matsumoto teaches varying refractive index which would be deposited based on “color data”.
	Regarding claims 9-11, any layer or portion thereof is operably considered a support layer and further layers the layer print product, as noted, the support materials 
	Regarding claim 12, as per above, Matsumoto teaches that the number of ink droplets is operably the same for any of the pixels, as the support and/or non-support pixels are effectively the same, besides positioning, the arguments carry over.
	Regarding claim 14, the droplets are understood to be deposited in a single x-y plane, per the described manner as above of Matsumoto of forming the build, see also Fig. 4 and related text.

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, the teachings of Matsumoto include further elements of the claim – particularly wherein the types of materials and main and auxiliary materials are not specifically defined or limited.  
The Office maintains that Matsumoto teaches the claimed elements of maintaining the same number of droplets per pixel and also teaches multiple types of main and auxiliary materials.  The exact language of Matsumoto impliedly teaches that the number of droplets per pixel is operably the same or different.  
The arguments further include (p10) that there would be no reason to have the types of auxiliary materials when the number of ink drops of the main material is insufficient, but there is no such decision that is required to be made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715